DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 01/04/2021.  Claims 1, 10, and 17 have been amended.  Claims 1-7, and 10-23 are pending in this Office Action.  Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 recites “generating, by the computer, a natural language text response to the user query based on a sentence template according to the determined total sentiment of the user query” lines 14-15.  Reviewing applicant specification, in para.[0045], the natural language text response to the user query based on a sentence template is supported by application but the sentence  template according to the determined total sentiment of the user query is not supported by the specification.
Claims 10, and 17 recite similar limitation as claim 1 and are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “generating,…, a natural language text response to the user query based on a sentence template according to the determined total sentiment of the query” in lines 14-15. The limitation is unclear because it is read and interpreted in 
 Claims 10, and 17 recite similar limitation as claim 1 and are rejected for the same reason.

Claim Objections
Claims 1-7, and 10-23 are objected to because of the following informalities: 
Claim 1 recites the limitation “second set of sentiment key terms” in lines 15-16.  It is suggest to amend the limitation as “the second set of sentiment key terms”.  Appropriate correction is required.
Claims 10, and 17 recite similar limitation as claim 1 and are objected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites determining a total sentiment of the user query by combining derived sentiment values corresponding to each sentiment key term of the user query; generating a natural language text response to the user query based on the determined total sentiment of the user query and the second set of sentiment key terms (the limitation is still unclear yet, please see the rejection below).  
The limitation generating a natural language text response to the user query based on a sentence template according to the determined total sentiment of the user query and second set of sentiment key terms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes the combining of sentiment values from practically being performed in the mind.  For example, “generating” in context of this claim encompasses the user thinking that any number of total sentiment of the user query can provide the response to the user (the limitation is still unclear yet, please see the rejection below).
If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform encoding, observing, deriving, determining, generating, and transmitting steps. The computer in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform encoding bits, observing the spin and generating spin data, deriving a sentiment value, determining total sentiment value, generating response, transmitting response steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7 recites receiving the user query requesting information within an information domain from the client device via the network; analyzing the user query using natural language processing to determine user identity and user intent corresponding to the user query; extracting key terms from the user query using word embeddings and dictionary files corresponding to the information domain; performing sentiment analysis on extracted key terms to determine sentiment attributes of the user query; determining a date range for the sentiment attributes using a time- indexed vocabulary; generating period correct sentiment of the user query based on the 
  The limitation receiving the user query requesting information within an information domain from the client device via the network; analyzing the user query using natural language processing to determine user identity and user intent corresponding to the user query; extracting key terms from the user query using word embeddings and dictionary files corresponding to the information domain, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes receiving the user query, analyzing the user query, determine user identity and user intent in the user query from practically being performed in the mind.  For example, “receiving” in context of this claim encompasses the user manually reading the user query, “analyzing” in context of this claim encompasses the user manually reading the query to determine user entity and user intent, using dictionary to identifying key terms.
The limitation performing sentiment analysis on extracted key terms to determine sentiment attributes of the user query; determining a date range for the sentiment attributes using a time- indexed vocabulary; generating period correct sentiment of the user query based on the determined date range; performing a checksum on the derived sentiment values corresponding to each sentiment key term of the user query, as 
The limitation each spin voltage maps to a particular sentiment key term value, and wherein the particular sentiment key term value identifies a particular sentiment key term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes the mapping of spin voltage to the particular sentiment key term value from practically being performed in the mind.  For example, the mapping in context of this claim encompasses the user manually assign the spin voltage to the particular sentiment key term value.
 “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform receiving, analyzing, extracting, determining steps. The computer in these steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of analyzing extracted key terms, determining date range, generating sentiment based on date range, performing checksum, and mapping of key term value to spin voltage) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform a generic computer function of analyzing extracted key terms, determining date range, generating sentiment based on date range, performing checksum, and mapping of key term value to spin voltage steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
Claims 10-16, and 17-23 recite similar limitations as claims 1-7, and are rejected for the same reasons.
Claims 10 and 17 recite similar limitations, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0227528) in view of Qiao (US 2013/0018875) and further in view of Mosca et al. (US 2018/0039903).
With respect to claim 1, Kang discloses a quantum computer-implemented method for generating a natural language text response to a user query, the computer-implemented method comprising: 
encoding, by a computer, a number of sentiment attributes of the user query into particle spins
; 
observing, by the computer, the particle spins to generate spin data
(fig. 5-7, and para.[0057]: the “+1”, for positive sentiment keywords in the query such as “good”, “great”, and “fantastic”, is replaced for positive sentiment keywords; and the “-1”, for negative sentiment keywords in the query such as “bad”, “not good”, “terrible”, is replaced for negative sentiment keywords); 
deriving, by the computer, a sentiment value for each sentiment key term of the user query based on the generated spin data
(fig.2, and para.[0052]-[0054], [0061]: the polarity weight score of sentiment keyword is pre-defined in the sentiment score dictionary, the sentiment score dictionary is used to calculate sentiment score (≈ sentiment value) for sentiment keyword and aspect (aspect-sentiment pair) ); 
determining, by the computer, a total sentiment of the user query by combining derived sentiment values corresponding to each sentiment key term of the user query
(fig.2, and para.[0050],[0052]-[0054], [0061], and [0088]: the sentiment scores (≈ sentiment values) are summed up); 
generating, by the computer, a natural language text response to the user query based on the determined total sentiment of the user query; and transmitting, by the computer, the natural language text response to a client device via a network
.  
Kang does not disclose other limitations in claim.
Kang discloses the sentiment attributes of the user query are depicted as particle spins. However, Kang does not disclose the sentiment attributes of the user query is encoded into qubits. Though one in the skill of art would knowledge that the data stored in binary (bits) format in the memory.  Additional supporting is disclosed in Qiao’s teaching.  Qiao discloses procedures, logic blocks, processing and other symbolic representations of operations on data bits within a computer memory (Qiao: para.[0044]).
Thus, Kang and Qiao in combination teach encoding, by a computer, sentiment attributes of the user query into bits as particle spins.
Qiao discloses:
sentiment key term of the user query
(Qiao: para.[0008], [0049]: search query includes a semantic key e.g. weather, and a superlative adjective or sentiment e.g. very good);
identifying, by the computer, a second set of sentiment key terms that are correlated to the sentiment key terms of the user query
(Qiao: para.[0008]: plurality of semantic sub-keys (≈ second set of sentiment key terms) associated with the semantic key (≈ sentiment key term of the user query) is determined, ; and
generating, by the computer a natural language text response to the user query based on a sentence template  and second set of sentiment key terms
(Qiao: fig. 16B & 16C, para.[0163]-[0165]: generate the search results in (fig. 16C) to include words/phrases of the query, semantic sub-keys associated with semantic key “performance”, and sentiment data associated with the sub-keys).
Kang discloses the sentiment attributes of the user query are depicted as particle spins. However, Kang does not disclose the sentiment attributes of the user query is encoded into qubits. Though one in the skill of art would knowledge that the data stored in binary (bits) format in the memory.  Additional supporting is disclosed in Qiao’s teaching.  Qiao discloses procedures, logic blocks, processing and other symbolic representations of operations on data bits within a computer memory (Qiao: para.[0044]).
Thus, Kang and Qiao in combination teach encoding, by a computer, sentiment attributes of the user query into bits as particle spins.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Qiao’s teachings into Kang’s teaching in order to support that the procedures, logic blocks, processing and other symbolic representations of operations are binary (bits) format in a computer memory, and to provide the semantic sub-keys in associated with sematic key which provide additional key words for searching as suggested by Qiao (See para.[0044], [0164]-[0165]).
(Kang: para.[0120]-[0125) and Qiao (Qiao: para.[0241]-[0245]) disclose the system and method for sentiment query using the computer system/platform/device.  However, Kang and Qiao do not mention of using the quantum computing.  Mosca discloses the using of quantum computing in which data elements can be represent in qubits, wherein the superposition of the multiple states of a qubit is defined  (Mosca: para.[0006]-[0007], [0009]). The processing of each state in the superposition of states of qubits is done simultaneously, an N-qubit quantum computer can perform an N-bit computation on all 2N N-bit inputs at the same time due to the superposition of states, sometimes called, the quantum parallelism phenomenon (Mosca: para.[0011]). The Quantum computing also utilizes the principle of quantum entanglement, wherein Quantum entanglement is a physical phenomenon that occurs when pairs or groups of particles are generated (Mosca: para.[0012]).
Kang and Qiao in combination teach encoding, by a computer, sentiment attributes of the user query into bits as particle spins in the computing system (see above).  Instead of traditional bits of 0 and 1 in computing, Mosca discloses the using of quantum bits (qubits) in the 2N states, which is superposition of states in the quantum computing. The quantum computing also utilizes the principle of quantum entanglement (Mosca: para.[0006]-[0007], [0009], [0011]-[0012]).
Thus, Kang, Qiao, and Mosca in combination teach encoding, by a computer, a number of sentiment attributes of the user query in parallel into qubits in a 2" space as particle spins, wherein n is the number of qubits, and wherein each qubit can represent a superposition of multiple states.

Thus, Kang, Qiao and Mosca in combination disclose all limitations in claim 1.  
Claims 10, and 17 recite similar limitations as claim 1, and are rejected for the same reasons.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Kang teaches receiving, by the computer, the user query requesting information within an information domain from the client device via the network; analyzing, by the computer, the user query using natural language processing to determine user identity and user intent corresponding to the user query; and extracting, by the computer, key terms from the user query using word embeddings and dictionary files corresponding to the information domain (para.[0045], [0049], [0119]: domain of the query, and user intent).  
Claims 11, and 18 recite similar limitations as claim 2, and are rejected for the same reasons.
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Kang teaches performing, by the computer, sentiment analysis on extracted key terms to determine sentiment attributes of the user query  (para.[0049]: .
Claims 12, and 19 recite similar limitations as claim 3, and are rejected for the same reasons.
  Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Kang teaches determining, by the computer, a date range for the sentiment attributes using a time- indexed vocabulary.  
Claims 13, and 20 recite similar limitations as claim 4, and are rejected for the same reasons.
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Kang teaches generating, by the computer, period correct sentiment of the user query based on the determined date range (para.[0104]).  
Claims 14, and 21 recite similar limitations as claim 5, and are rejected for the same reasons.
Claim 7 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Kang teaches the spin data are spin voltages, wherein each spin voltage maps to a particular sentiment key term value, and wherein the particular sentiment key term value identifies a particular sentiment key term (fig. 2, para.[0057]: the spin data as positive or negative, and using the dictionary 200 to identify the particular sentiment key term for the particular sentiment key term).  
Claims 16, and 23 recite similar limitations as claim 7, and are rejected for the same reasons.

Claims 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0227528) in view of Qiao (US 2013/0018875), further in view of Mosca et al. (US 2018/0039903), and further in view of Fang et al. (US 10,037,491).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Kang teaches sentiment values corresponding to each sentiment key term of the user query (para.[0052]-[0054], [0061]: calculate sentiment score (≈ sentiment value) for sentiment keyword).  
However, Kang does not disclose the checksum on the derived sentiment values.
Fang discloses that the checksum, or hash values is used as the identifier for sentiment value (Fang: col.7 lines 50-63, col.8 lines 33-41). 
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Fang’s teachings into Kang’s teaching to provide the checksum for the sentiment values, and the checksum could be used as identifier for the sentiment values as suggested by Fang (See col. 8 lines 33-41).
Claims 15, and 22 recite similar limitations as claim 6, and are rejected for the same reason.

Response to Amendment
Applicant argues that the claims have been amended to comprises quantum computing in which a number of sentiment attributes are encoded in parallel and that the qubits into which they are encoded can represent superpositions of multiple states in a 2N space, instead of a binary n space of a classical computer and identifying N states, observing the particle spins, deriving a sentiment value from sentiment key term, combine the sentiment values to have a total sentiment generating the response based on the sentiment value are all the generic computer functions.  Nothing in the claim element precludes the generating of response using the total sentiment (which is a number) from practically being performed in the mind.  As explaining in the above section, it is abstract when basing on a number (the total sentiment) to generate the response to the query.  
Regarding the 112 (b) rejection of the limitation, the examiner prefers to the rejection above.
Applicant argues the references do not teach word by word sentiment analysis.  It is unclear “sentiment analysis”, it is not in the claim.  The most closely limitation is “deriving,…, sentiment value for each sentiment key term of the user query”. In para.[0056]-[0057], the query “movie with good acting”, wherein “good” is sentiment attribute, “acting” is sentiment key term, which has sentiment value +1.  Again, applicant argues that Kang does not dispersing each work in the query, this limitation is not in claim.
Regarding the limitation of quantum computing and qubits, superpositions, or quantum entanglement, the examiner refers applicant to Mosca et al. (US 2018/0039903), and refers applicant to the rejection supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03/04/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162